By the Court.

Benning J.
delivering the opinion.
Was the Court below right in discharging the rule nisi, on the cause shown by the defendants?
The question, whether there is a contempt of a Court; and the question whether, if there is one, it .ought tobe punished or ought to be excused, and other questions, as to contempt, are questions for the discretion and judgment of that Court. And there can be little danger, that a Court will fail in the duty of having itself sufficiently respected. Whatever decision then, it comes to, on such questions, ought tobe final, at least, unless there is something in the decision to show a most flagrant abuse of the discretion. We do not see any thing of that kind, in the order discharging the rule in the *479present case. The showing as we think was quite sufficient.
Hence the judgment is affirmed.
Judgment affnmed.